NOTICE OF ALLOWABILITY
Examiner’s Amendment to the Claims
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Tiffany Thomas on February 2, 2022. 
Replace the claims filed on December 21, 2021 with the following claim set.

1.	(Currently Amended)  A method of detecting mutagenesis in Escherichia coli (E. coli), the method comprising: 
(a) culturing E. coli cells in a first liquid culture at a restrictive temperature, wherein the E. coli cells in the first liquid culture comprise a plasmid comprising 
(i) a first polynucleotide encoding an inactive β-lactamase and having a nucleotide sequence selected from the group consisting of
(ii) a second polynucleotide encoding a fluorescent protein, 
wherein the first polynucleotide and the second polynucleotide are operably linked to a first promoter, 
wherein when the first and second polynucleotides are expressed as a fusion and when the fluorescent protein is green fluorescent protein (GFP), the GFP is superfolder GFP and the inactive β-lactamase is located C-terminally to the superfolder GFP in the fusion protein; 
wherein the E. coli cells further comprise 
(i) an error prone polymerase I operably linked to a second promoter, where the second promoter promotes transcription of the error prone polymerase I at the restrictive temperature, and 
(ii) a wild type polymerase I that is operably linked to a third promoter, wherein the third promoter promotes transcription of the error prone polymerase I at a permissive temperature; 
(b) plating the E. coli cells in the first liquid culture on a solid media comprising a β-lactam antibiotic; 
(c) incubating the first solid media at the permissive temperature; 
(d) selecting a fluorescent E. coli colony from the solid media; 
(e) culturing the fluorescent E. coli colony in a second liquid culture at the permissive temperature, wherein the second liquid culture comprises the β-lactam antibiotic; and 
(f) measuring a change in growth of the E. coli cells of the second liquid culture relative to the first liquid culture, wherein the change in growth indicates mutagenesis of the inactive β-lactamase to an active β-lactamase.

2-3.	(Canceled)  

4.	(Previously Presented)  The method of claim 1, wherein the first polynucleotide is located 5' to the second polynucleotide in the plasmid.

5.	(Previously Presented)  The method of claim 1, wherein the plasmid further comprises a linker between the first polynucleotide and the second polynucleotide.

6.	(Previously Presented) The method of claim 1, wherein the β-lactam antibiotic is carbenicillin.

7.	(Previously Presented)  The method of claim 1, wherein the β-lactamase is TEM-1.

8.	(Currently Amended)  The method of claim 1, wherein the fluorescent protein comprises GFP

9.	(Currently Amended)  The method of claim 1, wherein the fluorescent protein comprises the amino acid sequence of SEQ ID NO: 9 or SEQ ID NO: 10

10.	(Canceled)  

11.	(Previously Presented)  The method of claim 1, wherein the first polynucleotide and the second polynucleotide are expressed as a fusion protein.

12.	(Canceled)  

E. coli cells to a test compound added to the first liquid culture.

14.	(Canceled)  

15.	(Previously Presented)  The method of claim 13, wherein the test compound is a mutagen.

16-30.	(Canceled)  

Claim Rejections - 35 USC § 112(a)
The written description rejection of claims 1, 4-9, 11, 13, and 15 under 35 U.S.C. 112(a) is withdrawn in view of the examiner’s amendment to claim 1 to recite “wherein when the first and second polynucleotides are expressed as a fusion and when the fluorescent protein is green fluorescent protein (GFP), the GFP is superfolder GFP and the inactive β-lactamase is located C-terminally to the superfolder GFP in the fusion protein”.

Information Regarding Quick Path IDS Program
For situations when the applicant needs to file an IDS after the issue fee has been paid, The United States Patent and Trademark Office (USPTO) has 
implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his supervisor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Steadman/Primary Examiner, Art Unit 1656